Citation Nr: 0823298	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-26 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for varicose veins status post ligation of the right 
lower extremity.  

2.  Entitlement to a disability rating greater than 20 
percent for varicose veins status post ligation of the left 
lower extremity.  

3.  Entitlement to a compensable disability rating for post 
operative scars, abdomen, groin, and right knee.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  

  
ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from February 1941 to October 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The case was subsequently transferred to 
the RO in Portland, Oregon.  

Review of the claims folder reveals that the veteran was 
represented by Richard A. LaPointe, a private attorney, at 
the time he filed his claim in July 2004.  On February 10, 
2006, VA received notification of Mr. LaPointe's intention to 
"retire" from the practice of law, pursuant to which he 
would be cancelling his client representations and Powers of 
Attorney on or about March 1, 2006.  He also reportedly was 
going to inform all clients.  A termination of power of 
attorney signed by Mr. LaPointe was received by VA in 
February 2006 and has been associated with the veteran's 
claims file.  In a July 2006 statement of the case (SOC), the 
Board referred to Mr. LaPointe as the veteran's "former" 
attorney and notified the veteran of his options, including 
representing himself, appointing a veteran's service 
organization, or appointing a different private attorney or 
agent.  There is no response from the veteran in the claims 
file.  This SOC was sent to the veteran and not to his former 
representative and the veteran submitted a timely substantive 
appeal on his own in August 2006, without the aid of his 
former representative.  Thus, the Board finds that the 
veteran is aware that Richard A. LaPointe is no longer acting 
as his representative in this appeal.

The veteran was scheduled for an examination in March 2008 
but failed to report stating that "he did not want to pursue 
this claim again.  It was too much trouble."  A Substantive 
Appeal must be withdrawn in writing at any time before the 
Board promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  See 38 
C.F.R.  § 20.204 (2007).  In this case, the veteran did not 
expressly withdraw his appeal.  Consequently, the case is 
still before the Board at this time. 


FINDINGS OF FACT

1.  The veteran's varicose veins status post ligation of the 
right lower extremity are currently manifested by mild edema 
without stasis pigmentation or eczema.

2.  The veteran's varicose veins status post ligation of the 
left lower extremity are currently manifested by mild edema 
without stasis pigmentation or eczema.  

3.  The veteran's post operative scars, abdomen, groin, and 
right knee are not unstable, painful, or extensive, that is, 
involving an area of at least 144 square inches.  Nor is 
there evidence that they limit the function of his legs.

4.  The veteran is service connected for varicose veins 
status post ligation of the right lower extremity, evaluated 
as 20 percent disabling; varicose veins status post ligation 
of the left lower extremity, evaluated as 20 percent 
disabling; and, post operative scars, abdomen, groin, and 
right knee, evaluated as non-compensably disabling.  A 
combined disability evaluation of 40 percent is in effect.  
These evaluations do not meet the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.

5. The veteran's service connected disabilities have not been 
shown to be of such severity as to preclude substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for varicose veins status post ligation of the right 
lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.104, Diagnostic Code 
7120 (2007).

2.  The criteria for a disability rating greater than 20 
percent for varicose veins status post ligation of the left 
lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.104, Diagnostic Code 
7120 (2007).

3.  The criteria for a compensable disability rating for post 
operative scars, abdomen, groin, and right knee have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7805 (2007).

4.  The criteria for assignment of a total disability rating 
based on individual unemployability have not been met. 38 
C.F.R. §§ 3.340 and 4.16(a) and (b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service connected disabilities 
are more disabling than currently evaluated.  He also 
contends that he stopped working in March 1987 and that his 
service-connected disabilities preclude employment.  
Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2007).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2007).  A request for an increased rating is to 
be reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1 (2003); Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  In deciding the veteran's 
increased evaluation claims, the Board has considered whether 
the veteran is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Relevant Evidence

A review of the claims folder reveals that the veteran 
developed varicose veins in both legs prior to service.  He 
was treated for varicose veins several times while in service 
and was ultimately discharged in October 1945 after being 
found unfit for duty as a result of the varicose veins.  By 
rating decision dated in October 1945 the RO granted service 
connection for varicose veins, bilateral and assigned a 30 
percent disability rating.  The veteran was reexamined in 
September 1949.  At that time the examiner noted post 
operative scars on the abdomen, both groins, and right knee 
as a result of the veteran's varicose veins.  By rating 
decision dated in October 1949 the RO included "cicatrices, 
P.O., multiple, abdomen, both groins, and right knee" as 
part of the veteran's service-connected varicose veins 
disorder.  In April 1990 the veteran submitted a claim for an 
increased rating for his varicose veins.  He was afforded a 
VA examination in June 1990 and by rating decision dated in 
August 1990 the RO continued the 30 percent disability rating 
already assigned.  The veteran appealed this decision to the 
Board but in June 1991 the Board continued the 30 percent 
evaluation already assigned.  

The veteran submitted a second claim for an increase in July 
2004 and in the March 2005 rating action on appeal, the RO 
assigned a separate 20 percent disability rating for varicose 
veins of the right lower extremity and a 20 percent 
disability rating for varicose veins of the left lower 
extremity.  The RO also assigned a non-compensable rating for 
the veteran's post operative scars of the abdomen, groin, and 
right knee.    

Evidence relevant to the current severity of the veteran's 
varicose vein/scar disabilities includes a VA examination 
conducted in November 2004.  At that time the veteran 
reported that he had not worked for the past 12 months.  He 
used to be a truck driver, but his leg bothered him.  It 
would swell and itch, and he had burning pain, so he had to 
quit.  He stated that his right leg was burnt prior to the 
military at the age of 12, and that he had varicosities of 
that leg prior to the military.  The varicosities were worse 
when he was discharged.  He has had bilateral ligation of his 
femoral vein in 1942 and 1943 while in the military.  He has 
tried wearing support hose, but it is too warm for him, and 
it causes pain.  He therefore wears no support hose, is on no 
medications, and, other than changing positions often, has no 
treatment for his leg condition.  His right posterior calf 
had an area of itching and a lump.  He noticed it a few weeks 
prior to the examination.  He reportedly walks daily, does 
not experience skin breakdown, and has full range of motion 
of his extremities.  He denied any orthopedic problems but 
stated that his legs burn and itch, especially after standing 
or walking and his ambulatory distance is limited by this to 
about a half block before he has to stop and rest.  

On physical examination the examiner noted varicosities of 
the lower extremities, decreased posterior tibial and 
dorsalis pedis pulses.  The veteran had some vascular changes 
of the skin on his right ankle.  No venous stasis ulcers were 
evidence.  The veteran had a protruding varicosity on his 
right posterior calf, just below the lateral popiteal fossa.  
There was no edema of either lower extremity.

The diagnosis was varicosities of the bilateral lower 
extremities post ligation,  venous stasis skin changes medial 
right ankle.  The veteran reportedly experienced pain while 
up on his feet for prolonged periods of time, and this limits 
his activity in that respect.  The examiner opined that the 
veteran could do a desk job if he was able to get up and walk 
around periodically, but it would be difficult for him to 
maintain one position for prolonged periods of time.  

As above, the veteran was scheduled for another examination 
in March 2008 but reportedly failed to report to this 
examination stating that "he did not want to pursue this 
claim again.  It was too much trouble."

Also of record are VA outpatient treatment reports dated from 
August 2002 to December 2004.  These reports show treatment 
for bilateral knee pain, varicose veins, and rhinitis.  In 
particular, a December 2004 report shows an assessment of 
varicose veins, mild pedal/ankle edema bilaterally, weak PT 
puilses bilaterally, skin intact, cool, pink, pain with 
extended walking, stable.  

	1.  Varicose Veins

The veteran's service-connected varicose veins status post 
ligation of the right and left lower extremities are 
evaluated separately, each as 20 percent disabling under 38 
C.F.R. § 4.104a, Diagnostic Code (DC) 7120.  Under this 
diagnostic code, a 20 percent evaluation is assignable for 
varicose veins with persistent edema, incompletely relieved 
by elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating requires 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating 
warrants persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent evaluation requires massive board-like edema with 
constant pain at rest.

Note: These evaluations are for involvement of a single 
extremity. If more than one extremity is involved, evaluate 
each extremity separately and combine (under § 4.25), using 
the bilateral factor (§ 4.26), if applicable.

Given the evidence of record, the Board finds that a 
disability rating in excess of 20 percent for the veteran's 
service connected varicose veins for either the right or left 
lower extremities is not warranted.  The November 2004 VA 
examination report reflects the veteran's complaints that his 
legs burn and itch, especially after standing or walking.  
The examiner verified these complaints by reporting that the 
veteran continued to have symptoms from his varicose veins, 
which limit his activity.  While there was venous stasis skin 
changes on the medial right ankle, no venous stasis ulcers 
were evident and there was no edema of either lower 
extremity.  The December 2004 VA outpatient treatment report 
showed mild pedal/ankle edema bilaterally.  

In order to receive a higher rating under DC 7120 there must 
be evidence of persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  38 C.F.R. 
§ 4.104a, DC 7120.  The November 2004 VA examiner 
specifically noted that the veteran showed no evidence of 
eczema or venous stasis ulcers.  Also, while the December 
2004 VA outpatient treatment report showed edema bilaterally 
it was characterized as "mild."  While another examination 
with respect to this disability would have been helpful in 
rating the disability, the Board notes that the RO attempted 
to obtain another examination in March 2008, however, the 
veteran failed to report.  Thus, a disability rating greater 
than 20 percent under DC 7120 is not warranted.    



	2.  Post operative scars

The veteran's service-connected post operative scars of the 
abdomen, groin, and right knee have been rated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7805.  Under DC 7805 scars, other than of head, face, or 
neck, or deep scars, or unstable scars, or superficial scars 
exceeding 144 square inches, are to be rated on limitation of 
function of the part affected under DC 7805. See 38 C.F.R. § 
4.118, DC 7805 (2007).  The rating criteria specific to 
limitation of function of the leg are found at 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides 0 to 30 percent evaluations for limitation of 
flexion of the leg, depending on severity; Diagnostic Code 
5261 provides evaluations from 0 to 50 for limitation of 
extension of the leg, also depending on severity.

Given the evidence of record, the Board finds that a 
compensable disability rating for the veteran's service-
connected post operative scars of the abdomen, groin, and 
right knee is not warranted.  The medical evidence is scant 
with respect to this disability, and primarily consists of 
the November 2004 VA examination report and the December 2004 
VA outpatient treatment report.  Neither the November 2004 VA 
examination report nor the December 2004 VA outpatient 
treatment report show the veteran's scars to be unstable, 
painful, or extensive, that is, involving an area of at least 
144 square inches.  Further, there is no indication that 
these scars limit the function of the veteran's legs.  As 
such, they are appropriately rated as noncompensable.  While 
another examination with respect to this disability would 
have been helpful in rating the Board notes that the RO 
attempted to obtain another examination in March 2008, 
however, the veteran failed to report.   

The Board also finds that no higher evaluations can be 
assigned pursuant to any other potentially applicable 
diagnostic codes.  Because there are specific diagnostic 
codes to evaluate varicose veins and scars, consideration of 
other diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532 (1993).  

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board finds that the rating criteria considered in this case 
reasonably describe the veteran's disability level and 
symptomatology.  The veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluations for the service-connected scars and lower 
extremity varicose veins are adequate and referral is not 
required.  Thun v. Peake, No. 05-2066 (U.S. Vet. App. April 
23, 2008).

	3.  TDIU

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service 
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).

The veteran is service connected for varicose veins status 
post ligation of the right lower extremity, evaluated as 20 
percent disabling; varicose veins status post ligation of the 
left lower extremity, evaluated as 20 percent disabling; and, 
post operative scars, abdomen, groin, and right knee, 
evaluated as non-compensably disabling.  A combined 
disability evaluation of 40 percent is in effect.  Therefore, 
he does not meet the minimum schedular criteria for a TDIU.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

The Board concludes the appellant is not unemployable due to 
his service-connected disabilities.  As was stated earlier, 
the examiner from the veteran's November 2004 VA examination 
opined that the veteran could do a desk job if he was able to 
get up and walk around periodically. 

This veteran's service-connected disabilities may interfere 
with some types of work, but would not prevent him from 
obtaining work.  The record must reflect some factor that 
takes a particular case outside the norm in order for a claim 
for individual unemployability benefits to prevail.  The fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration, but concludes that 
this case presents no unusual or exceptional circumstances 
that would justify a referral of the total rating claim to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  There is no evidence of 
anything out of the ordinary, or not average, in the 
appellant's situation. The appellant's service-connected 
conditions may affect his abilities to some degree, but there 
is no evidence that he is unable to perform light or medium 
duty work, or some other type of substantially gainful 
employment as a result of these conditions.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the appellant's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disorders or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disorders, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

With regard to the veteran's claim for entitlement to a total 
disability rating based on individual unemployability, the RO 
provided the appellant pre-adjudication notice by letter 
dated in October 2004.  A subsequent April 2008 letter 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).      

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In the October 2004 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected varicose veins and scars, the evidence must show 
that his condition "has gotten worse."  The letter also 
explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  The 
March 2005 rating decision explained the criteria for the 
next higher disability rating available for the varicose 
veins and scars under the applicable diagnostic codes.  The 
July 2006 statement of the case provided the appellant with 
the applicable regulations relating to disability ratings for 
his service-connected disabilities, as well as the 
requirements for an extraschedular rating under 38 C.F.R. § 
3.321(b).  

Moreover, in this case, when the veteran submitted his July 
2004 claim for an increased evaluation, the veteran was 
represented by an attorney.  The attorney specifically asked, 
on the veteran's behalf, that [VA] "[c]onduct an examination 
of the veteran's service-connected conditions to ascertain 
their present status and how these conditions affect the 
veteran in his everyday activities."  This submission by the 
veteran's attorney demonstrates that the attorney was aware 
of the rating criteria and the need for evidence to the 
effect of the worsening disability on the veteran's 
employment and daily life.  While the attorney renounced 
representation of the veteran in February 2006, and the 
veteran is currently unrepresented, the veteran was 
represented by his attorney when he submitted the claim, when 
he underwent VA examination, and when the RO issued the 
rating decision.  Therefore, to the extent that there was any 
error in the notice to the veteran regarding his increased 
rating claim or in the assistance to the veteran in 
developing his claim, such defect was not prejudicial to the 
veteran, as he was represented by an attorney.  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 489.

VA has obtained service medical records and VA outpatient 
treatment records, assisted the veteran in obtaining 
evidence, afforded the veteran physical examinations, 
obtained medical opinions as to the severity of his 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board, while the veteran declined 
to do so.  While the veteran submitted a signed authorization 
to obtain private medical records in November 2004 and the RO 
failed to request these records prior to the expiration of 
the form, the record shows that the RO later attempted to 
obtain a new authorization from the veteran by letter dated 
in April 2007.  However, the veteran failed to respond to 
this letter.  Furthermore, as above the veteran was scheduled 
for a second VA examination in March 2008 but failed to 
report to the scheduled examination.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to a disability rating greater than 20 percent 
for varicose veins status post ligation of the right lower 
extremity is denied.

Entitlement to a disability rating greater than 20 percent 
for varicose veins status post ligation of the left lower 
extremity is denied.

Entitlement to a compensable disability rating for post 
operative scars, abdomen, groin, and right knee is denied.

Entitlement to a TDIU is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


